NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         JUN 1 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

CHASMIND DAVID MILLER, an                        No. 20-15900
individual,
                                                 D.C. No. 2:19-cv-04350-JJT
                Plaintiff-Appellant,

 v.                                              MEMORANDUM*

GOVERNMENT EMPLOYEES
INSURANCE COMPANY, a Maryland
corporation; LHM CORPORATION ACJ,

                Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Arizona
                    John Joseph Tuchi, District Judge, Presiding

                             Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      Chasmind David Miller appeals pro se from the district court’s judgment

dismissing his diversity action alleging contractual violations arising out of the

purchase of an automobile and an insurance policy. We have jurisdiction under 28


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review for an abuse of discretion. Lal v. California, 610 F.3d

518, 523 (9th Cir. 2010) (dismissal for failure to prosecute); Pagtalunan v. Galaza,

291 F.3d 639, 640 (9th Cir. 2002) (dismissal for failure to comply with a court

order). We affirm.

      The district court did not abuse its discretion by dismissing Miller’s action

under Federal Rule of Civil Procedure 41(b) because Miller failed to communicate

with defense counsel in a timely manner, made misrepresentations to the court

regarding discovery, and took no action to rectify discovery and scheduling issues,

despite being warned that failure to do so could result in dismissal. See

Pagtalunan, 291 F.3d at 642-43 (discussing factors to consider in determining

whether to dismiss for failure to prosecute or failure to comply with a court order

and noting that dismissal should not be disturbed absent “a definite and firm

conviction” that the district court “committed a clear error of judgment” (citation

and internal quotation marks omitted)).

      The district court did not abuse its discretion by declining to rule on Miller’s

opposed motion for summary judgment or motion to compel while discovery was

ongoing. See Christian v. Mattel, Inc., 286 F.3d 1118, 1129 (9th Cir. 2002)

(setting forth standard of review and noting a district court’s “considerable latitude

in managing the parties’ motion practice”).

      We reject as meritless Miller’s contentions that the district judge was


                                          2                                     20-15900
prejudiced or biased.

      To the extent Miller’s letter filing (Docket Entry No. 15) seeks relief, any

request is denied.

      AFFIRMED.




                                         3                                    20-15900